Exhibit 10.12E

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of July 1,
2011 by and between CIM/OAKLAND CENTER 21, LP, a Delaware limited partnership
(“Landlord”), and PANDORA MEDIA, INC., a California corporation (“Tenant”), with
reference to the following facts:

 

R E C I T A L S

 

A.                                    Landlord and Tenant entered into that
certain Office Lease dated as of July 23, 2009, as amended by that certain First
Amendment to Lease dated as of April 13, 2010, that certain Second Amendment to
Lease dated June 16, 2010, that certain Third Amendment to Lease dated as of
December 15, 2010 and that certain Fourth Amendment to Lease dated March 10,
2011 (collectively, the “Lease”), pursuant to which Tenant leases certain
premises (the “Premises”) consisting of 54,300 rentable square feet on the
fifteenth (15th) floor, sixteenth (16th) and eighteenth (18th) floor of the
Building located 2101 Webster Street, Oakland, California (the “2101 Webster
Building”), which is part of the office project known as “Center 21” comprised
of (i) the 2101 Webster Building, (ii) the building located at 2100 Franklin
Street, Oakland, California (the “2100 Franklin Building”; and together with the
2101 Webster Building the “Buildings”), (iii) a subterranean parking garage
underneath the Buildings, and (iv) a multi-story parking structure located at
2353 Webster Street (collectively, the “Project”).

 

B.                                    Pursuant to the Fourth Amendment to Lease,
Landlord granted to Tenant a license to temporarily use approximately 2,000
square feet on the 18th floor of the 2101 Webster Building consisting of a
portion of Suite 1875 (“Suite 1875”), and granted to Tenant a right to expand
the Premises to include all or a portion of Suite 1875 on a month-to-month
basis.

 

C.                                    Tenant has elected to terminate its
temporary license and exercise its rights under the Fourth Amendment to Lease to
expand the Premises to include a portion of Suite 1875 consisting of 4,462
square feet, as depicted on the attached Exhibit A. (the “Expansion Space”).

 

D.                                    Landlord has agreed to the foregoing on
the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used but not defined herein shall have the meaning given them in the Lease):

 

A G R E E M E N T

 

1.                                      Incorporation of Recitals.  Recitals A
through D above are incorporated herein by reference.

 

2.                                      Suite 1875.  Commencing on July 1, 2011
and continuing until terminated by either Landlord or Tenant on not less than
thirty days prior written notice, Tenant shall lease the

 

--------------------------------------------------------------------------------


 

Expansion Space in addition to the Premises.  Except as otherwise provided in
this Amendment, the Expansion Space shall be leased by Tenant on the terms and
conditions set forth in the Lease. Commencing on July 1, 2011, (a) all
references in the Lease to the Premises shall include the Expansion Space, and
(b) Tenant shall pay $11,155.00 per month as Base Rent for the Expansion Space
(based on $2.50 per rentable square foot), provided that the Expansion Space
shall not be considered for the purpose of determining Tenant’s Proportionate
Share

 

3.                                      Possession; As-Is Condition.  Tenant
acknowledges that it has accepted the Expansion Space in its “as-is, where is”
condition.  Tenant hereby acknowledges that there are no agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements therein and Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Expansion Space.  Tenant also acknowledges that Landlord
has made no representation or warranty regarding the condition of the Expansion
Space, except as expressly provided in this Amendment.

 

4.                                      No Further Expansion Rights. The parties
acknowledge that Tenant’s expansion rights under Paragraph 5 of the Fourth
Amendment to Lease have expired and said Paragraph 5 is no longer of any force
or effect.

 

5.                                  Brokers.  Landlord and Tenant each warrant
and represent to the other that it has not employed or dealt with any real
estate broker or finder in connection with this Amendment, and that it knows of
no real estate broker, agent or finder who is or might be entitled to a
commission or fee in connection with this Amendment.  Landlord and Tenant each
agree to indemnify, defend and hold the other harmless from and against any and
all claims demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent occurring by,
through, or under the indemnifying party in connection with this Amendment.

 

6.                                      Status of Lease.  Except as amended by
this Amendment, the Lease remains unchanged, and, as amended by this Amendment,
the Lease is in full force and effect.

 

7.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which may be deemed an original, but
all of which together shall constitute one and the same Amendment.  In addition,
properly executed, authorized signatures may be transmitted via facsimile and
upon receipt shall constitute an original signature.

 

8.                                      Entire Agreement.  There are no oral or
written agreements or representations between the parties hereto affecting the
Lease not contained in the Lease or this Amendment.  The Lease, as amended,
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, displays, projections, estimates, agreements, and
understandings, if any, made by, to, or between Landlord and Tenant and their
respective agents and employees with respect to the subject matter thereof, and
none shall be used to interpret, construe, supplement or contradict the Lease,
including any and all amendments thereto.  The Lease, and all amendments
thereto, shall be considered to be the only agreement between the parties hereto

 

2

--------------------------------------------------------------------------------


 

and their representatives and agents.  To be effective and binding on Landlord
and Tenant, any amendment, revision, change or modification to the provisions of
the Lease must be in writing and executed by both parties.

 

—Signatures Next Page—

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.

 

 

 

“Tenant”:

 

 

 

 

 

PANDORA MEDIA, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

“Landlord”:

 

 

 

 

 

CIM/OAKLAND CENTER 21, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

CIM/Oakland Office Properties GP, LLC,

 

 

its general partner

 

 

 

 

By:

 

 

 

Avraham Shemesh

 

 

Treasurer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXPANSION SPACE

 

--------------------------------------------------------------------------------